Citation Nr: 0523478	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-01 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability, claimed as the residuals of low back injury.

2.  Entitlement to an increased evaluation for tendonitis of 
the right shoulder, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1956.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The veteran testified before the undersigned Veterans Law 
Judge in May 2005, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002) and who will participate in the decision concerning the 
veteran's claims.

The Board observes that the RO granted a 20 percent 
evaluation for the veteran's right shoulder disability in the 
April 2000 rating decision, effective October 5, 1999, which 
is the date the veteran's claim was received.  However, as 
this evaluation does not constitute a full grant of all 
benefits possible for the veteran's right shoulder 
disability, and as the veteran did not withdraw his claim, 
the issue concerning entitlement to a higher initial rating 
for this disability is still pending.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The Board notes that the claims file presents medical 
opinions that the veteran's cervical spine disability and 
right arm disability are the result of, or part and parcel 
of, the veteran's service-connected right shoulder 
disability.  Namely, in a December 2000 private medical 
opinion, the veteran's treating physician, Joseph A. Barbier, 
D.C., related the veteran's neck and shoulder disabilities to 
the same inservice injury that resulted in his right shoulder 
disability:

It [the lower back] is directly related 
to your shoulder, neck and arm injury 
sustained from the same accident for 
which you are currently receiving 
compensation.

Concurring, the August 2002 VA examination report assumes 
that the cervical spine condition, described as a cervical 
sprain/strain with shoulder sprain/strain, is already service 
connected.

A review of the record reflects that the veteran complained 
of neck problems as early as October 1966, and was diagnosed 
with a cervical spine disability as early as November 1971, 
as reflected in VA examinations of record.  At this time, the 
veteran attributed his pain and disability to the inservice 
injury, which is shown in the service medical records.  
Nonetheless, the RO has not adjudicated claims for a neck and 
right arm disability, either as directly related to active 
service or as secondary to the service-connected right 
shoulder disability.

In addition, the veteran claimed service connection for right 
arm and neck disabilities-along with other conditions-
throughout the pendency of this claim.  The RO issued a 
rating decision in February 2003 which addressed all claims 
except for those involving the neck and right arm.

The Board thus refers claims for cervical spine and right arm 
disabilities, either as directly related to the veteran's 
active service, or as secondary to the service-connected 
right shoulder disability to the RO for appropriate 
development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran  
if further action is required on his part.




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.012, 3.156(a), 3.159 and 3.326(a) (2004).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

In this regard, the Board initially notes that the veteran 
indicated in a January 2002 statement that he retired on 
disability in 1994 based on a back condition which required 
surgery in 1994.  He averred that this back condition was 
directly related to his service connected injury.  In his May 
2005 testimony before the undersigned Veterans Law Judge he 
repeated this allegation, noting that he was awarded 
disability benefits in 1994 from the Social Security Agency 
(SSA) based on findings of a lower back disability.  SSA 
records are not present in the claims file now before the 
Board.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
and Quartuccio, supra.

Second, the record contains opinions proffered by the 
veteran's treating physicians, Drs. Barbier and Robert J. 
Reinhardt, in December 1999 and June 2000.  In pertinent 
part, these opinions state:

Dr. Reinhardt, December 1999

Essentially my opinion would be that it 
is reasonable to conclude that the trauma 
you sustained in 1955, is capable of 
initiating and accelerating the 
degenerative findings that are presently 
found on your diagnostic testing.

Dr. Reinhardt, June 2000

This letter is written to clarify my position as it related 
to your present lower back condition.

Based upon the diagnostic testing 
results, your physical examination 
findings, and the temporaneous sequence 
of events in your medical history 
regarding the lower back, it is my 
opinion that the injury that occurred 
while you were in the service in 1955, is 
casually related.  It appears that the 
injury sustained, initiated a 
degenerative condition which you have 
presently.  Supporting this would be the 
fact that the shoulder condition which 
you presently have, was also directly 
related to that injury.

Dr. Barbier, June 2000

In reviewing your records and with your 
ongoing physical problems with your lower 
back, it is my opinion that the low back 
problem was caused from being thrown off 
a truck while on duty in the Military.  
It is directly related to your shoulder, 
neck and arm injury sustained from the 
same accident for which you are currently 
receiving compensation.

Notwithstanding these opinions, which appear to create a 
causal link between the veteran's inservice injury and his 
current lower back disability, the Board notes that the 
medical evidence shows that the veteran sustained what 
appears to have been a work-related lower back injury in 
1994.

Moreover, the Board notes that the August 2002 VA examination 
report for neurological disorders, which considered the 
question of etiology of the veteran's lower back disability, 
reflects that while the veteran is prone for progression for 
all the conditions diagnosed therein, including the lower 
back disability, the examiner requested review of the 
veteran's service medical records and outpatient treatment 
records prior to arriving at a conclusion.

Therefore, not only is clarification of the intervening, 
work-related injury necessary, but also is re-examination of 
the veteran's current disability with review of the medical 
records-to include the records from SSA-prior to further 
adjudication in this claim.  

Similarly, the Board notes that the most recent VA 
examination to determine the nature and extent of the 
veteran's right shoulder disability was conducted in December 
1999.  VA treatment records dated from 2000 to 2004, however, 
show recent treatment for the right shoulder, including 
possible infection in September 2000 with change in 
prescribed medication, and severe pain measuring 10 of 10, 
with limitation of joint motion in April 2003.

Hence, the Board finds it would be helpful to fully develop 
the medical evidence in this case and then accord the veteran 
VA examinations to determine the nature, extent, and etiology 
of his lower back disability, and the nature and extent of 
his service-connected right shoulder disability, including 
consideration of Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) with review of the claims file in consideration of the 
medical evidence of record.  See 38 C.F.R. § 3.159(c)(4) 
(2004); see also VAOPGPREC 23-97 (July 1, 1997; revised July 
24, 1997).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should review the record and 
ensure that it has obtained the veteran's 
medical records from the health care 
providers for treatment concerning his 
claimed lower back and service-connected 
right shoulder disabilities the veteran 
has identified since submitting his claim 
in September 1999.  The RO should attempt 
to obtain those identified records that 
are not already of record.  If necessary, 
the RO should request that the veteran 
augment information he has provided.

In particular, the RO should request any 
and all treatment records for treatment 
accorded him for his claimed lower back 
and service-connected right shoulder 
disabilities from Dr. Whitfield, Dr. 
Carrigan, and Dr. Cohen of Philadelphia, 
Pennsylvania, and from the VAMCs in Brick 
and East Orange, New Jersey, and 
Philadelphia, Pennsylvania, and any other 
VAMC the veteran may identify, that are 
not already of record.

2.  The RO should request that SSA 
provide a copy of the decision that 
determined the veteran was disabled and 
any and all medical records relied upon 
in arriving at that determination.

3.  The RO should request that the 
veteran provide information concerning 
his 1994 lower back injury and whether or 
not he received Workman's Compensation or 
was retired from employment due to the 
lower back injury/disability.  The RO 
should then obtain the identified 
records.

4.  Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

5.  Following completion of the above, 
the RO should make arrangements for the 
veteran to be afforded an examination, by 
an appropriate specialist, to determine 
the nature, extent, and etiology of his 
claimed lower back disability and the 
nature and extent of his service 
connected right shoulder disability.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence and the 
veteran's service medical records, must 
be sent to the examiner(s) for review.  
The examiner(s) should address the 
following matters:

?	Summarize the medical history, 
including the onset and course, of 
the claimed lower back and service 
connected right shoulder 
disabilities.
?	Describe any current symptoms and 
manifestations attributed to the 
claimed lower back and service 
connected right shoulder 
disabilities.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all lower back and right 
shoulder pathology.  
?	Concerning the lower back, provide 
an opinion as to whether it is as 
likely as not that any lower back 
pathology is
1.	the result of the veteran's 
active service, including the 
inservice injury that resulted 
in the service-connected right 
shoulder disability or, in the 
alternative
2.	the result of the service-
connected right shoulder 
disability.

In arriving at this opinion, the 
examiner is referred to the 
statements of Dr. Reinhardt 
(December 1999 and June 2000) and 
Dr. Barbier (June 2000).

The examiner must also proffer opinions 
as to the specific extent and severity of 
the appellant's disabilities, to include 
a complete and detailed discussion of all 
functional limitations associated with 
the disabilities, including precipitating 
and aggravating factors (i.e., movement 
and activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, the effect the disability 
has upon daily activities, and the degree 
of functional loss of the affected parts, 
if any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.  The examiners should further 
address the extent of functional 
impairment attributable to any reported 
pain.

6.  After receipt of any and all newly 
acquired evidence, the RO should review 
the appellant's claims for service 
connection for a lower back disability 
and an increased evaluation for his 
service-connected right shoulder 
disability, including consideration of 
Esteban, supra, and DeLuca v. Brown, 8 
Vet. App. 202 (1995).  If the decisions 
remain in any way adverse to the 
appellant, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran is scheduled for examination, he is advised that 
failure to appear for a scheduled VA examination without good 
cause could result in the denial of his claims.  38 C.F.R. 
§ 3.655 (2004).  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


